DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 09/12/2019 has been entered. 
Claims 1-9 are now pending in the application.

Priority

3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 12/26/2019. 

Information Disclosure Statement

4.	The references cited in the information disclosure statement (IDS) filed on 09/12/2019 have been are considered an initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.


Allowable Subject Matter

5.	Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-9:  the limitations “the fluid control mechanism includes: a first member that is disposed on the outer periphery of the rotating shaft, is configured to rotate along with the rotating shaft, has a portion at which an outside diameter of the first member increases gradually from the one side toward the other side, and is configured such that a shape of an outer circumferential surface of the first member is continuous with a shape of an outer circumferential surface of an end portion, in the axial direction, of the rotor; and a second member that is disposed on an inner periphery of the stator so as to be separated by a gap from the first member and the rotor, and is configured such that an inside diameter of the second member increases gradually from the one side toward the other side at a portion facing the portion of the first member at which the outside diameter increases gradually” in combination with other claimed limitations in independent claim 1 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 2-9 are either directly or indirectly dependent upon claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion 

6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The reference to Hautz et al.  (US 2013/0119830) shows a fluid-cooled electric machine includes a fluid circuit and an integrated pump element which executes a pumping action to conduct fluid through the fluid circuit as a result of a rotational movement of the electric machine. The electric machine includes a stator and a rotor arranged to demarcate with the stator a conical air gap which is flooded with fluid.
The reference to BRAUER et al. (US 2017/012500) shows a cooling assembly is disclosed for use with an electric machine having a housing, a shaft rotatably supported within the housing, a rotor operatively coupled to rotate with the shaft, and a stator annularly surrounding the rotor. The cooling assembly may have an axial passage formed along a longitudinal axis of the shaft and configured to direct cooling oil from a first end of the shaft towards a second end of the shaft opposite the first end of the shaft. The cooling assembly may also have an angled passage fluidly connected to the axial passage and configured to redirect the cooling oil towards a gap between an outer surface of the rotor and an inner surface of the stator. 
	The reference to Paul et al. (US 2018/0191225) shows a hollow rotor shaft for a rotor of an electrical machine may include a cylinder barrel closed off by face flanges on both sides. The cylinder barrel may enclose a shaft cavity. A shaft journal may be configured on each face flanges. An inlet may be disposed in one of the shaft journals 
	The reference to Graves et al. (US 2019/0006914) shows a systems and methods for cooling power transmission systems are include providing oil through an aperture defined in a housing to a stator cooling ring, through the stator cooling ring and into stator cooling channels, through the stator cooling channels and into spaces defined between the housing and jet rings, and through holes in the jet rings and onto the end-windings. The stator cooling ring, stator cooling channels and jet rings can encircle the stator and end-windings and, via the holes in the jet rings, spray pressurized jets of oil from various angles onto the end-windings, and in particular middle regions thereof. Seals may be used between the jet rings and housing, and between the jet rings and stator ends. 

Applicants are directed to consider additional pertinent prior are included on the Noticeof References Cited (PTOL- 892) attached herewith. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848